Case 2:20-cv-00279-WSS Document 1-2 Filed 02/24/20 Page 1of1
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEZ INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS

Public Interest Legal Foundation

JS 44 (Rev. 08/18)

 

DT ERAN a Fitzgerald, Bethany Hallam, Samuel DeMarco Ill

County of Residence of First Listed Defendant _ Allegheny
CN US. PLAINTIFF CASES ONLY}

(b) County of Residence of First Listed Plaintiff Marlon
(EXCEPT IN U8. PLAINTIREE CASES}

NOTE; INLAND CONDEMNATION CASES, USE THE LOCATION OF
‘THE TRACT OF LAND INVOLVED.
\ (c} Attorneys (firm Name, Address, and Telephone Number} | Attorneys (ff. Krown)
Linda A. Kerhs,1420 Locust, Ste 200, Philadelphia PA 19102 Andrew Szefi
215-731-1400; J. Christian Adams, PILF, 32 E. Washington, Indianapolis | Alan Opsitnick

IN 46204, 317-203-5599

 

 

 

 

 

     
 

 

       

     

 

 

 

 

        

 

 

 

   

 

 

 

JIE. BASIS OF JURISDICTION (Place an “X" in One Box Only) Jil. CITIZENSHIP OF PRINCIPAL PARTIES (Place an °"X" in One Bow for Plaintiff
(For Diversity Cases Only) and One Hox for Defendant)
GE US. Government $3. Federal Question PTF DEF PTF DEF
Plainsiff (U.S. Government Not a Party) Citizen of This State O 1 @ £ Incorporated or Principal Place go4 o4
of Business In This State
O2 US. Government G4 Diversity Citizen of Another State GO 2 © 2 Incorporated avd Principal Place o3s O05
Defendant {indicate Citizenship of Parties in item Ii) of Business In Another State
Citizen or Subject of a o3 O 3 Foreign Nation o6 6
Foreign Country
IV. NATURE OF SUIT (Place an “X" in One Box Onty) Click here for: Nature of Suit Code Descriptions.
TEE GION TRAG Ties fg [er ese OC eORTS ‘ORFEITURE/PENALT Y= BANKRUPTCY: OTHER STATUTE!
110 Insurance PERSONAL INJURY PERSONALINJURY [0 625 Drug Related Seizure GF 422 Appeal 28 USC 158 GF 375 False Claims Act
O 120 Marine Ci 310 Airplane CF 365 Personal Injury - of Property 27 USC 881 | 423 Withdrawal OG 376 Qui Fam (31 USC
OG 530 Miller Act 01315 Airplane Product Product Liability OG 690 Other 28 USC 157 3729(a))
G 140 Negotiable Instrument Liability O 367 Health Care/ & 406 State Reapportionment
0 150 Recovery of Overpayment ji 320 Assault, Libet & Pharmaceutical O 4i¢ Antitrust
& Enforcement of Judgment Slander Persoual Injury CJ 820 Copyrights O 430 Banks and Banking
151 Medicare Act (J 330 Federal Employers" Product Liability () 830 Patent O 450 Commerce
0 152 Recovery of Defaulted Liability C1 368 Asbestos Personal (1 835 Patent - Abbreviated 0 460 Deportation
Student Loans © 340 Marine Injury Product New Dmg Application [0 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability O 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY [200800 SEABOR / SSOCIAL SECURITY: O 480 Consurner Credit
of Veteran’s Benefits 1 350 Motor Vehicle OG 370 Other Fraud O 710 Fair Labor Standards OC 861 HIA (1395fF) G 48% Telephone Consumer
0 160 Stockholders’ Suits C1 355 Motor Vehicle OG 371 Trith in Lending Act © 862 Black Lung (923) Protection Act
199 Other Contract Preduet Liability OF 380 Other Personal O) 720 Labor/Management CO 863 DIWC/DIWW (405(2}) | O1 490 Cable/Sat TV
Ci 195 Contract Preduct Liability | 360 Other Personal Property Damage Relations 1 864 SSID Title XV] OF 850 Securities‘Commodities/
O 196 Franchise Injury OF 385 Property Damage (7 740 Railway Labor Act 1 865 RSI (405(¢))} Exchange
( 362 Personal injury - Product Liability 0 751 Family and Medical (X 890 Other Statutory Actions
Medical Malpractice vem Leave Act 891 Agricultural Acts
REAL PROPERTY: CIVIL: RIGHTS 30) 4: PRISONER’ PETITIONS::| 0 790 Other Labor Litigation QO 493 Environmental Matters
0 210 Land Condemnation C1 440 Other Civil Rights Habeas Corpus: CG 791 Employee Retirement O 870 Taxes (U.S, Plaintiff O 895 Freedom of Information
OF 220 Foreclosure OF 441 Voting G 463 Alien Detainee Income Security Act or Defendant) Act
CG 230 Rent Lease & Ejectment O01 442 Employment O 310 Motions to Vacate O 873 1RS—Third Party 0 896 Arbitration
CG 240 Torts ta Land OG 443 Housing/ Sentence 26 USC 7609 O 899 Administrative Procedure
CF 245 Tort Product Liability Accommodations C1 530 General Act/Review or Appeal of
C) 290 All Other Real Property G 445 Amer, w/Disabilities -[0 535 Death Penalty Agency Decision
Employment Other: © 462 Naturalization Appiication 0 950 Constitutionality of
GO 446 Amer. w/Disabilities -] 540 Mandamus & Other [C1 465 Other Immigration State Statutes
Other (7 550 Civil Rights Actions
O 448 Education {] 555 Prisan Condition
© 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

¥. ORIGIN (Place an “X" in One Box Oniy}

al Original C{]2 Removed from
Proceeding State Court

O 4 Reiastated or
Reopened

O 3 Remanded from
Appellate Court

C1 3 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (De no? cite jurisdictional statutes unless diversity):

52 USC 20510

Brief description of cause:

Declaratory relief and injunction seeking to enforce NVRA 52 USC 20507

4 6 Muttidistrict
Litigation -
Transfer

0 8 Multidistrict
Litigation -
Direct File

VL CAUSE OF ACTION

 

 

 

 

 

 

 

VI. REQUESTED IN C] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Ov¥es X3No
VIL. RELATED CASES)
if ANY Cee mstnenor) gE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
02/24/2020 J. Christian Adams
FOR OFFICE USE ONLY
RECEIPT ff AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
